Exhibit 10.7

 

AGREEMENT AND AMENDMENT NO. 4

 

This AGREEMENT AND AMENDMENT NO. 4 (this “Forth Amendment”) is made this 27 day
of June, 2016 by and between ORAMED Ltd., a company incorporated under the laws
of the State of Israel, # 513976712 with an address at High-Tech Park 2/4, Givat
Ram, Jerusalem, Israel 93706 (the “Company”), and KNRY, Ltd., a company
incorporated under the laws of the State of Israel, # 513836502 with an address
at 2 Elza Street, Jerusalem, Israel 93706 (the “Consultant”).

 

WHEREAS:

 

A.           The Company and the Consultant are parties to the Agreement dated
as of July 1, 2008 (the “Original Agreement”), as amended on July 17, 2013 (the
“First Amendment”), on November 13, 2014 (the “Second Amendment”) and on July
21, 2015 (the "Third Amendment" and together with the Original Agreement, the
First Amendment and the Second Amendment - the “Employment Agreement”), for
services to be provided by Dr. Miriam Kidron Israeli I.D. number 9665993
(“Miriam”); and

 

B.            The Company and the Consultant wish to amend the Employment
Agreement to revise the terms of the Consultant compensation thereunder.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the parties hereto covenant and agree as follows:

 

1.Amendment to Section 6. Section 6 of the Original Agreement is hereby amended
and restated in its entirety to read as follows:

 

“Compensation. Effective from June 2016 (inclusive), the Company shall pay to
the Consultant in consideration for the performance of the Consulting Services,
a gross monthly amount of 69,960 + VAT (approximately $18,260) (the
“Consideration”), subject to the receipt by the Company of an invoice from the
Consultant. Each of the Consultant and Miriam hereby declares that neither of
them has, nor shall have in the future, any claims or demands in respect of
amounts paid prior to May 2008.”

 

2.Ratification. As amended hereby, the Employment Agreement is ratified and
confirmed and all other terms and conditions remain in full force and effect.

 

[Signature page follows.]

 



 

 

 


IN WITNESS WHEREOF the parties hereto have executed this Third Amendment
effective as of the date and year first above written.

 



ORAMED LTD.   KNRY LTD.       Per: /s/ Yifat Zommer   /s/ Nadav Kidron, /s/
Miriam Kidron Name: Yifat Zommer   Name:  Nadav Kidron, Miriam Kidron Title:
Chief Financial Officer and Secretary  

 

 



 

 